Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/8/2022 has been entered.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 13 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 13 recites “optionally”. “Optionally does not positively limit the elongate fastener having interlocking projections. It is unclear if these elements are part of the claimed invention since they can or cannot be included. Since the metes and bounds of the claimed subject matter cannot be ascertained, the claims are considered indefinite.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 12, 13, 18 & 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Woolcott (US 2005/0114979).
Regarding Claim 12, Woolcott discloses a clothing system of mutually detachable garments (Figures 1-5, Para. 4, 15, 24 & 32), the system comprising a plurality of upper garments (12, Jacket, Para. 24 & 32) each comprising a bust/chest portion (Figures 1-5), and a plurality of lower garments (26, Trousers, Para. 24 & 32) each comprising a hip portion (Figures 1-5), wherein each of the plurality of upper and lower garments comprises a waist portion that includes a coupling arrangement as an integral part (Figures 1-5, 22/32, zipper), wherein each of the waist portions of the plurality of upper and lower garments are of the same waist size (Para. 32 standardized zipper portion is the same size on each the upper and lower garments), wherein an upper garment and a lower garment are attachable together (Figures 1-5, Para. 4, 15, 24 & 32), by their respective coupling arrangements (Figures 1-5, Para. 4, 15, 24 & 32) and wherein the bust/chest portions of each of the plurality of upper garments vary in width (various sizes, Para. 24 & 32) and wherein the hip portions of each of the plurality of lower garments vary in width (various sizes, Para. 24 & 32).  
Regarding Claim 13, Woolcott discloses the coupling arrangement includes an elongate fastener (22/32, zipper), optionally wherein the elongate fastener comprises a row of mutually-engaging interlocking projections (22/32, zipper).
Regarding Claim 18, Woolcott discloses at least one of the upper and/or lower garments is provided with a concealing flap (flap, see annotated Figure 4 below). arrangement that hides the coupling arrangement from external view (Figures 1 & 4). 
Regarding Claim 19, Woolcott discloses the concealing flap arrangement is arranged to flop downwards under an effect of gravity to conceal the coupling arrangement (Figures 1 & 4). 


    PNG
    media_image1.png
    668
    474
    media_image1.png
    Greyscale


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 14, 16, 21 & 21 are rejected under 35 U.S.C. 103 as being unpatentable over Woolcott (US 2005/0114979) in view of Evans (USPN 2,559,953).
Regarding Claim 14 Woolcott does not specifically disclose one or more ends of the coupling arrangement are supplemented with a secondary type of fastener which resists the coupling arrangement from detaching sequentially along its length when subjected to lateral pulling forces when an upper and lower garment are attached together. However, Evans discloses a clothing system of mutually detachable garments (Figure 1), having a first type of fastener (10/14) and one or more ends of the coupling arrangement are  supplemented with a secondary type of fastener (11, 16 & 18, Col. 2, line 53-Col. 3, line 4) which resists the coupling arrangement from detaching sequentially along its length when subjected to lateral pulling forces when an upper and lower garment are attached together  (the secondary is capable of resisting the primary type of fastener from detaching sequentially along its length when subjected to lateral pulling forces when the clothing product is in use since it keeps the waist and shirt in connection with one another). It would have been obvious to one of ordinary skill in the art to include a secondary coupling arrangement, as taught by Evans, in order to provide a means to easily adorn the garment and secure it to a wearer in a fitted fashion.
Regarding Claim 16, the combination of Woolcott and Evans disclose the secondary type of fastener comprises a clip arrangement and/or magnetic clasp arrangement (Evans Inasmuch as applicant has described clip arrangement, 11, 16 & 18 are a clip arrangement since the loop, 11, and hole, 16, clip onto the button, 18).  
Regarding Claim 21, Woolcott discloses wherein at least one of the plurality of upper garments is a jacket (Figures 1-5). Woolcott does not disclose at least one of the plurality of lower garments is a skirt. However, Evans discloses a plurality of various interchangeable lower garments including a skirt (Col. 3, line 48-Col. 4, line 2). It would have been obvious to one of ordinary skill in art to use a skirt instead of trousers, as taught by Evans, in order to create various outfits and style combinations.
Regarding Claim 23, Woolcott does not specifically disclose the plurality of garments are at least one of mutually matching color, mutually matching visual pattern, mutually matching surface texture, mutually matching style, mutually matching material. However, Evans discloses a plurality of garments are at least one of mutually matching color, mutually matching visual pattern, mutually matching surface texture, mutually matching style, mutually matching material (Col. 1, lines 10-15 & Col. 3, line 48-Col. 4, line 2). It would have been obvious to one of ordinary skill in art to use a various styles, colors, textures, as taught by Evans, to the clothing system of Woolcott, in order to create various outfits and style combinations.
 Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Woolcott (US 2005/0114979) in view of Milner (USPN 7,260,851).
Regarding Claim 22, Woolcott does not specifically discloses the coupling arrangement is capable of withstanding aquatic washing and/or dry-cleaning process for clothing materials.  However, Milner discloses a fastening portion (139) capable to withstand washing and drying cycles (Col. 4, lines 32-39). It would have been obvious to one of ordinary skill in the art to ensure the coupling arrangement can withstand washing and drying, as taught by Milner, to allow for repetitive wear. 
Response to Arguments
Applicant’s arguments with respect to the amended claims have been fully considered but are moot in view of the new grounds of rejection as discussed supra.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHARINE KANE whose telephone number is (571)272-3398. The examiner can normally be reached Mon-Fri 7am-5pm (PCT) (10am-8pm EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KHOA HUYNH can be reached on 571-272-4888. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KATHARINE G KANE/Primary Examiner, Art Unit 3732